Case 2:20-cv-05526-SVW-SHK Document 52-2 Filed 12/22/20 Page 1 of 3 Page ID #:262




   1   Marina Lang, No. 251,087 mlang@socalip.com
   2
       Michael D. Harris, No. 59,470 mharris@socalip.com
       Brian Tamsut, No. 322,780, btamsut@socalip.com
   3   SOCAL IP LAW GROUP LLP
   4
       310 N. Westlake Blvd., Suite 120
       Westlake Village, CA 91362-3788
   5   Phone: (805) 230-1350 • Fax: (805) 230-1355
   6   Attorneys for Plaintiff Athena Cosmetics, Inc.
   7

   8                               UNITED STATES DISTRICT COURT
   9                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10
       Athena Cosmetics, Inc.,                   No. 2:20-cv-05526-SVW-SHK
  11        Plaintiff,                           Declaration of Michael Harris Supporting
                v.                               Athena’s Motion to Compel Discovery
  12
       AMN Distribution Inc., et al,             Date: January 12, 2021
  13
                                                 Time: 11:00 am
  14
              Defendants.
                                                 Magistrate Judge Kewalramani
  15
              I, Michael Harris, declare:
  16
              1. I am attorney for plaintiff Athena Cosmetics, Inc (Athena) and a member
  17
       of the State Bar of California and of this Court. I am a partner in SoCal IP Law Group
  18
       LLP (SoCal IP), plaintiff’s attorneys.
  19
              2. When this declaration identifies an exhibit, a true and correct copy of the
  20
       exhibit is attached to this declaration.
  21
              3. I had two unsuccessful attempts to confer with AMN’s counsel on the is-
  22
       sues raised in this motion. The first request of November 3 to AMN’s first attorney,
  23
       Ronan Cohen, requested a conference. Mr. Cohen did not respond. The second re-
  24
       quest on was on November 16 to AMN’s second counsel, David Voss. Though Mr.
  25
       Voss asked that AMN receive chance to respond to the discovery, he would not agree
  26
       to have AMN answer interrogatories, produce documents without objection and ar-
  27
       range for a witness to be deposed under Rule 30(b)(6).
  28

        Harris Declaration Supporting Athena’s                  Athena Cosmetics, Inc v. AMN et al.
        Motion to Compel
                                                     1          Case No.: 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-2 Filed 12/22/20 Page 2 of 3 Page ID #:263




   1
             4. In the more than a month since then, AMN neither responded to discovery
   2
       nor produced a witness.
   3
             5. Exhibit 1 is a copy of Athena’s First Request for Production of Documents
   4
       to Defendant AMN Distribution Inc. Athena served it on AMN’s attorney on October
   5
       1, 2020. AMN served no response.
   6
             6. Exhibit 2 is a copy of Athena’s First Interrogatories to Defendant AMN
   7
       Distribution Inc. Athena served it on AMN’s attorney on October 1, 2020. AMN
   8
       served no response.
   9
             7. Exhibit 3 is a copy of Athena’s Notice of Deposition of Defendant AMN
  10
       Distribution Inc. under FED. R. CIV. P. 30(b)(6) (deposition date November 5, 2020).
  11
       Athena served it on AMN’s attorney on October 9, 2020.
  12
             8. AMN’s attorney did not communicate with me about the deposition. On
  13
       November 2, 2020, I sent Mr. Cohen an email—Exhibit 4 is a copy—stating:
  14
                  You neither acknowledged it nor contacted us to change the date
  15
             and time. You cannot ignore it because canceling or staying depositions
  16
             requires your obtaining a protective order before the deposition date. Pi-
  17
             oche Mines Consol., Inc. v. Dolman, 333 F.2d 257, 269 (9th Cir. 1964)
  18
             ("Rule [26(c)] places the burden on the proposed deponent to get an or-
  19
             der, not just to make a motion.").
  20
                  Having said that, we are flexible about the time and place and
  21
             would consider having it conducted virtually because of Covid. But we
  22
             need you to communicate about discovery. We must know today so we
  23
             can confirm with the reporter. If you and the Rule 30(b)(6) witness will
  24
             not attend, you must tell us that so we will not waste our client's money
  25
             having a reporter show up. That benefits you and AMN too because we
  26
             will not have to include the reporter's fees in our request for expenses in
  27
             our Rule 37 motion.
  28

       Harris Declaration Supporting Athena’s                 Athena Cosmetics, Inc v. AMN et al.
       Motion to Compel
                                                  2           Case No.: 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-2 Filed 12/22/20 Page 3 of 3 Page ID #:264




   1
             9.   I emailed opposing counsel on November 2, “[W]e are flexible about the
   2
       time and place …. We must know today so we can confirm with the reporter. If you
   3
       and the Rule 30(b)(6) witness will not attend, you must tell us that so we will not
   4
       waste our client's money having a reporter show up.” Exhibit 5 is a copy of the email.
   5
       AMN’s attorney did not respond. Mr. Cohen’s only response is that AMN was plan-
   6
       ning on retaining new counsel. Because I could not know if AMN would produce a
   7
       witness, I had a court reporter attend. No witness for AMN attended.
   8
             10. The reporter charged $700.25. Exhibit 6 is a copy of the reporter’s invoice.
   9
             11. AMN also has not served initial disclosures.
  10
             12. On November 16, I emailed new attorney Mr. Voss a second request to
  11
       hold a conference to meet and confer. Exhibit 7 is a copy of the email.
  12
             13. I sent Athena’s version of the Local Rule 37–2 stipulation to AMN’s new
  13
       attorney on November 24.
  14
             I declare under penalty of perjury under the laws of the United States that the
  15
       foregoing is true and correct.
  16

  17
       December 22, 2020                             /s/ Michael Harris
  18                                                 Michael Harris
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       Harris Declaration Supporting Athena’s                 Athena Cosmetics, Inc v. AMN et al.
       Motion to Compel
                                                 3            Case No.: 2:20-cv-05526-SVW-SHK
